DISMISS and Opinion Filed October 17, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01268-CV

                                 IN THE MATTER OF J. A.

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-70315-2013

                            MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellant’s October 14, 2013 motion to dismiss the appeal. Appellant

has informed the Court that he no longer wishes to pursue the appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

131268F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF J. A.                             On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas.
No. 05-13-01268-CV                                 Trial Court Cause No. 417-70315-2013.
                                                   Opinion delivered by Justice Evans.
                                                   Justices O’Neill and Lang-Miers,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered this 17th day of October, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




1301268.R.docx                               –2–